DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3-5 and 9-16 are pending in the instant application. Claims 1, 3-5, 9, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 11-16 are rejected. 
Information Disclosure Statement
	The information disclosure statement filed on December 23, 2019 has been considered and a signed copy of form 1449 is enclosed herewith.
Election/Restrictions
	Applicant’s election with traverse of Group II, claims 11-16, and the species (R,S)-ketamine as the prodrug of hydroxynorketamine in the response filed on June 16, 2022 is acknowledged. The traversal is on the ground(s): “Applicant submits that the present claims are so related. Specially, Group I (claims 1, 3-5, 9 and 10) is drawn to a product, and Group II (claims 11-16) is drawn to a process of use of said product.” The election of species requirement traversal is on the ground(s): there is no undue burden. Both traversals are not found to be persuasive because the inventions are independent and distinct because there is no patentable co-action between the groups and a reference anticipating one member will not render another obvious. Each group is directed to art recognized divergent subject matter which require different searching strategies for each group. Moreover, the examiner must perform a commercial database search on the subject matter of each group in addition to a paper search, which is quite burdensome to the examiner. Therefore, the restriction requirements are still deemed proper and are hereby made final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0035707 A1.
US 2017/0035707 A1 discloses a modified release oral dosage form for administration of ketamine; that the modified release dosage forms can include prolonged-release and that the pharmaceutical compositions in modified release dosage forms can be prepared using multiparticulate controlled release devices, for example. See abstract and [0022]. In an embodiment, ketamine is a racemate of (S)-ketamine and (R)-ketamine (see [0018]). Ketamine can be effective in treating depression (see [0003] and [0112]). It is also disclosed that in a preferred embodiment of the invention, the oral dosage form is a multiparticulate dosage form and comprises a multitude of particles. Preferably, particles are pellets which contain a core comprising ketamine or a pharmaceutically acceptable salt or solvate thereof (see [0044]). Preferably, the pellets contain a core comprising ketamine and a release control layer coated upon the core (see [0045]). Finally, it is disclosed in the reference that the controlled release oral dosage form is preferably a tablet (see [0068]). 
It is not disclosed in the reference that the treatment of depression is a long-term treatment nor is it explicitly disclosed that the multiparticulate dosage form is in the form of a diffusion-controlled release system. 
However, since it is disclosed in the reference that the preferred oral dosage form comprises a multitude of particles which are pellets containing a core comprising ketamine and a release control layer coated upon the core, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method of treating depression of the instant claims in view of the reference with a reasonable expectation of success. The motivation would have been to find the optimal modified release oral dosage form to treat depression and also to find a treatment for depression that a patient could use in the long term, which is ideal for any treatment. Thus, a prima facie case of obviousness has been established. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626